BDETAILED ACTION
	This is the first Office action for application 17/302,379 filed April 30, 2021 which refers to provisional application 63/029,593 filed May 25, 2020. Claims 1-3 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: [0016], line 4 contains the repeated word “together”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hwa (KR 2007/0071962).

Regarding claim 1, Hwa discloses a mask, comprising: 
a rectangular body section (Fig. 3; a mask body(20); figure 3 shows a rectangular mask body);
a top strap that is attached to the rectangular body section across a top of the rectangular body section, the top strap including ends extending from sides of the rectangular body section (Fig. 3; a mask body(20); ear loops(30)); and 
a bottom strap that is attached across a bottom of the rectangular body section ([Pg. 3, Par. 10], “a ring-shaped strap fixing band 10 is provided at both ends of the lower end of the mask body 20”), wherein ends of the bottom strap are sewn to edges of the rectangular body section such that the bottom strap forms a pair of tension loops located on bottom sides of the rectangular body section ([Pg. 3, Par. 10], “a ring-shaped strap fixing band 10 is provided at both ends of the lower end of the mask body 20”; [Pg. 3, Par. 12], “the strap fixing band 10 is a ring formed by sewn integrally to the mask body 20 as shown in FIG. 6”);
wherein the end of the top strap pass through the pair of tension loops to form a pair of ear loops on sides of the rectangular body portion (Fig. 3; [Pg. 3, Par. 12], “the strap fixing band 10 is holding the earring strap 30 in a tightened state”); and
wherein end of the top strap are slidable through the pair of tension loops to adjust sizes of the pair of ear loops (Fig. 3; [Pg. 3, Par. 12], “the strap fixing band 10 is holding the earring strap 30 in a tightened state”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hwa (KR 2007/0071962) in view of Pitsolis (US 2006/0048278).

Regarding claim 2, Hwa does not disclose the mask of claim 1, wherein the top strap is formed of a non-elastic material.
However, Pitsolis discloses a face mask wherein the top strap is formed of a non-elastic material (Pitsolis: [0024], “The attachment mechanism comprises two woven cotton material straps”; cotton is known to not be elastic).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the top strap nonelastic on the mask of Hwa as taught by Pitsolis.  A skilled artisan would have been motivated to do so because Pitsolis teaches that a nonelastic strap helps secure the mask in physical contact with the wearer’s face. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.

Regarding claim 3, Hwa does not disclose the mask of claim 1, wherein the top strap is formed of cotton.
However, Pitsolis discloses a face mask wherein the top strap is formed of cotton (Pitsolis: [0024], “The attachment mechanism comprises two woven cotton material straps”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the top strap out of cotton on the mask of Hwa as taught by Pitsolis. A skilled artisan would have been motivated to do so because Pitsolis teaches that the strap is comfortable when cotton is used in the strap. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Isao (JP H11206896) discloses a face mask with wearing bands and its manufacturing comprising a mask body with straps that pass through a tension loop.
장 레이 et al. (KR 2016/0004420) discloses a mask comprising a body with an ear strap and tension loop wherein the strap is sewn to the mask body.
Shin (WO 2015/093733) discloses a functional mask with straps that are sewn onto a mask body.
Byram (US 5,464,010) discloses a convenient “drop-down” respirator harness structure and method of use comprising a mask body and tension loops for straps.
Seppala et al. (US 5,237,986) discloses a respirator harness assembly comprising a mask body and a strap that passes through a tension loop.
원정희 et al. (KR 101788685) discloses a mask comprising a mask body and ear loops which pass through a tension loop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786             


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786